—Order, Supreme Court, New York County (David Saxe, J.), entered December 13, 1995, which granted petitioner’s application to stay arbitration of respondents’ uninsured motorist claim, unanimously affirmed, without costs.
Arbitration should be stayed because respondents did not serve a notice of intention to file an uninsured motorist claim within 90 days after the accident or as soon as practicable, having failed to diligently attempt to determine whether the driver of the other vehicle was insured (see, Matter of Kauffman [MVAIC], 25 AD2d 419), and then also failing to serve petitioner with a notice of intention as soon as they should have been aware that the other vehicle was alleged to have been stolen (see, Matter of Chiro [Merchants Mut. Ins. Co.], 49 AD2d 686). We also find that petitioner notified respondents of its intention to deny coverage in a timely manner, as soon as reasonably possible after learning of respondents’ intention to file an uninsured motorist claim (compare, Ward v Corbally Gartland & Rappleyea, 207 AD2d 342, lv denied 84 NY2d 812). Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.